DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/965,059 filed on July 27, 2020 and amendment presented on January 31, 2022 which amends claims 1, 4, 7, 11-13 and 15-16 and presents arguments, is hereby acknowledged. Claims 1-22 are pending and subject to examination.

Response to Arguments
Claim Objections
             Applicant’s claim amendment and arguments, filed in the response dated January 31, 2022 regarding the objections of claims 4, 7, 11, 13 and 15-16 have been fully considered and are persuasive. All outstanding objections of claims 4, 7, 11, 13 and 15-16 are hereby withdrawn.

Claim Rejections Under 35 U.S.C. § 103
        On pages 12-13 of the response filed 31 January 2022, Applicant’s addresses the 35 U.S.C. 103 rejection made on the 29 July 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 103, have been fully considered.
      On pages 12-13, Applicants argue that None of the cited prior art references disclose, teach, or suggest "wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer." as recited in Independent claims 1, 12, 15 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

Dependent claims 2-11, 13-14 and 17-22
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.


Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  6.      Claims 1-6 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen et al. (US 2009/0298420 A1); in view of Williams et al. (US 2014/0247892 A1); and further in view of Toma et al. (US 2016/0080755 A1).
           Regarding Claim 1, Haartsen teaches a method for synchronizing a second media rendering device in a network with a first media rendering device in the network ([paragraph 0045-0046] describes synchronization a slave device such as a speaker (e.g. a second media rendering device) with master device such as a phone (e.g. a first media rendering device) in a network) comprising the steps of: 
         at a first time s1, a current audio sample index from the first media rendering device ([paragraph 0048, 0076-0078] describes an audio frame or sample number (e.g. current audio sample index) from the master device such as the phone (e.g. the first media rendering device) at start time (at a first time s1));
        the current audio sample index from the second media rendering device ([paragraph 0068-0069, 0079-0081] describes audio frame or sample number (e.g. current audio sample index) from the slave device such as the speaker (e.g. the second media rendering device));

      at a second time s2 receiving by the second media rendering device the first current sample index value from the first media rendering device ([paragraph 0069, 0074, 0076-0078] describes the master device such as the phone (e.g. the first media rendering device) which defines timing event relative to the common network clock (e.g. at a second time s2)  and at timing event relative to the common network clock (e.g. at a second time s2) receiving by the slave device such as the speaker (e.g. the second media rendering device) the audio frame or sample number  which defined logical transport address value (e.g. first current audio sample index value) from the master device such as a phone (e.g. a first media rendering device));
     determining by the second media rendering device a transmission latency ([paragraph 0078, 0080-0081] describes determining delay time for broadcast packet (e.g. a transmission delay) by the slave device such as the speaker (e.g. the second media rendering device)); 
     and estimating by the second media rendering device an updated first media rendering device internal sample index value ([paragraph 0058-0060, 0066, 0083] 
       Haartsen fails to teach wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device and wherein receiving by the first media rendering device the request for current audio sample index from the second media rendering device; wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
        However, Williams teaches wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device and wherein receiving by the first media rendering device the request for current audio sample index from the second media rendering device ([paragraph 0061, 0063, 0121] describes at timestamp for the event (e.g. at a first time stamp) slave device (e.g. second media rendering device) sending a request for sample period (e.g. current sample index) for media packets to master device (first media rendering device) and master device (first media rendering device) receiving request for sample period 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen to include sending by the second media rendering device a request for the first media rendering device at a first time s1 and receiving by the first media rendering device the request from the second media rendering device as taught by Williams. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen in the Williams system in order to provide a two way message exchange, which enables the slave to calculate both its time offset from the master clock and the network delay ([paragraph 0061] in Williams).
    Haartsen and Williams fails to teach wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
    However, Toma teaches wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample ([paragraph 0161, 0174, 0194-0195, 0274-0275] describes sample index is a parameter indicating the decoding order of MPU fragments of audio samples and based on the parameter indicating an MPU sequence number (e.g. sequential number)  which identifies an audio sample in MPU fragments),
    and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer ([paragraph 0161, 0274, 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen/ Williams to include wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample and wherein the sample index may be used as a measure of time and an offset to a corresponding local playback buffer as taught by Toma. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen/ Williams in the Toma system in order to provide buffer management and a speed of a packet rearrangement process can be increased and thus delay can be reduced ([paragraph 0071] in Toma).

      Regarding Claim 2, the combination of Haartsen, Williams and Toma teaches the method, further comprising the step of setting by the second media rendering device a second media rendering device internal sample index based upon the updated first media rendering device internal sample index (Haartsen: [paragraph 0058-0060, 0067, 0083] describes setting by the slave device such as the speaker (e.g. the second media rendering device) internal clock for the audio frame or sample number (e.g. internal sample index) based upon the updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device)).

Regarding Claim 3, the combination of Haartsen, Williams and Toma teaches the method, wherein the transmission latency is determined at least in part by the difference between s1 and s2 (Haartsen: [paragraph 0031, 0080-0082] describes determining delay time for broadcast packet (e.g. a transmission delay) based on difference between start time (e.g. first time) and timing event relative to the common network clock (e.g. at a second time s2)).

      Regarding Claim 4, the combination of Haartsen, Williams and Toma teaches the method, ,further comprising the steps of: receiving, by the first media rendering device, a media rendering start playback command; determining, by the first media rendering device, a playback start sample index indicating a sample when playback is to begin (Haartsen: [paragraph 0069-0071, 0086] describes receiving  a start signal for playing audio by the master device such as the phone (e.g. the first media rendering device) and determining play start audio frame or sample number (e.g. playback start sample index) indicates when pay is to start);
      transmitting the playback start sample index by the first media rendering device to the second media rendering device (Haartsen: [paragraph 0023, 0038] describes transmitting play start audio frame or sample number (e.g. playback start sample index) by the master device such as the phone (e.g. the first media rendering device) to the slave device such as the speaker (e.g. the second media rendering device)); 
     receiving the playback start sample index by the rendering device from the first media rendering device (Haartsen: [paragraph 0023, 0038] describes the slave device such as the speaker (e.g. the second media rendering device) receiving play start audio 
       transmitting audio data by the first media rendering device to the second media rendering device; receiving audio data by the second media rendering device from the first media rendering device (Haartsen: [paragraph 0023, 0038] describes transmitting audio data by the master device such as the phone (e.g. the first media rendering device) to the slave device such as the speaker (e.g. the second media rendering device) and the slave device such as the speaker (e.g. the second media rendering device) receiving audio data from the slave device such as the speaker (e.g. the second media rendering device));
    beginning rendering the audio data by the first media rendering device and the second media rendering device starting with a sample corresponding to the start sample index at a time corresponding to the playback start sample index (Haartsen: [paragraph 0023, 0069-0072] describes sending audio data by the master device such as the phone (e.g. the first media rendering device) and the slave device such as the speaker (e.g. the second media rendering device)  starting a sample to start playing  start audio frame or sample number (e.g. playback start sample index) according to time indicated).

     Regarding Claim 5, the combination of Haartsen, Williams and Toma teaches the method, wherein determining the playback start sample index comprises adding a predetermined number to the current audio sample index (Haartsen: [paragraph 0014, 0022, 0042-0044] describes determining start playing start audio frame or sample 

      Regarding Claim 6, the combination of Haartsen, Williams and Toma teaches the method, wherein the estimating by the second media rendering device an updated first media rendering device internal sample index value is based on the first current sample index value and the transmission latency (Haartsen: [paragraph 0058-0060, 0067, 0080-0081] describes determining (e.g. estimating) an updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device) based on audio frame or sample number value (e.g. first current audio sample index value) and delay time value for broadcasting packets).

       Regarding Claim 8, the combination of Haartsen, Williams and Toma teaches the method, wherein the first media rendering device is configured as a zone leader, and the second media rendering device is configured as a zone slave (Williams: [paragraph 0114, 0116-0117, 0122] describes zone and sub-zone and master device (first media rendering device) is configured as a zone leader and slave device (the second media rendering device) is configured as sub-zone or zone slave).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen to include the first media rendering device is configured as a zone leader, and the second media rendering device is configured as a zone slave as taught by Williams. 

       Regarding Claim 9, the combination of Haartsen, Williams and Toma teaches the method, further comprising the step of adjusting a rate of a local timing oscillator of the second media rendering device based upon the updated first media rendering device internal sample index (Haartsen: [paragraph 0020-0021, 0081, 0083] describes adjusting clock signals for controlling audio decoding of the slave device such as the speaker (e.g. the second media rendering device) by adjusting a Low Power Oscillator clock for timing events based upon the updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device)).
    
      Regarding Claim 10, the combination of Haartsen, Williams and Toma teaches the method, wherein the current audio sample index from the second media rendering device at a time L1 (Haartsen: [paragraph 0051-0053, 0076, 0078] describes audio frame or sample number (e.g. current audio sample index) from the slave device such as the speaker (e.g. the second media rendering device) at different time (e.g. at time L1) and the first media rendering device sends the message including the first current audio sample index at a time L2 (Haartsen: [paragraph 0051-0052, 0074-0076, 0078] describes the master device such as the phone (e.g. the first media rendering device) 
      and the value for the first media rendering device internal sample index is determined at least in part by a difference between L1 and L2 (Haartsen: [paragraph 0031, 0080-0083] describes value for the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device) is   determined based upon difference between different time (e.g. at time L1) and relative time (time L2)) 
      and wherein the first media rendering device receives request for ( Williams: [paragraph 0061, 0063, 0121] describes master device (first media rendering device) receiving request for sample period (e.g. current sample index) for media packets from the slave device (e.g. second media rendering device)).     
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen to include receiving by the first media rendering device the request from the second media rendering device as taught by Williams. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen in the Williams system in order to provides a two way message exchange, which enables the slave to calculate both its time offset from the master clock and the network delay ([paragraph 0061] in Williams).

      Regarding Claim 11, the combination of Haartsen, Williams and Toma teaches the method, further comprising the steps of: receiving, by the first media rendering device, a media rendering change playback command (Haartsen: [paragraph 0043-0044, 0069-
     determining, by the first media rendering device, a change playback sample index indicating a sample when at least one parameter regarding media playback is to be changed (Haartsen: [paragraph 0043-0044, 0069-0072] describes determining by the master device such as the phone (e.g. the first media rendering device) the rapid change play command for audio frame or sample number (e.g. change playback sample index) indicating rapid change in the relative timing between the corresponding sounds (e.g. parameter));
      transmitting the change playback sample index by the first media rendering device to the second media rendering device (Haartsen: [paragraph 0043-0044, 0063, 0069-0072] describes transmitting rapid change play command for audio frame or sample number (e.g. change playback sample index) indicating rapid change in the relative timing between the corresponding sounds (e.g. parameter) to the slave device such as the speaker (e.g. the second media rendering device)); 
     receiving the change playback sample index by the rendering device from the first media rendering device (Haartsen: [paragraph 0023, 0038, 0071] describes the slave device such as the speaker (e.g. the second media rendering device) receiving rapid change play command for audio frame or sample number (e.g. change playback sample index) from the master device such as the phone (e.g. the first media rendering device)); 
       transmitting audio data by the first media rendering device to the second media rendering device; receiving audio data by the second media rendering device from the 
      changing rendering of the audio data by the first media rendering device and the second media rendering device starting with a sample corresponding to the change playback sample index at a time corresponding to the change playback sample index (Haartsen: [paragraph 0044, 0063, 0069-0072] describes modifying audio data by the master device such as the phone (e.g. the first media rendering device) and the slave device such as the speaker (e.g. the second media rendering device) starts a sample corresponding to change play command for audio frame or sample number (e.g. change playback sample index)).

        Regarding Claim 12, Haartsen teaches a method for synchronizing a second media rendering device in a network with a first media rendering device in the network ([paragraph 0044-0046] describes synchronization a slave device such as a speaker (e.g. a second media rendering device) with master device such as a phone (e.g. a first media rendering device) in a network) comprising the steps of: 
        at a first time s1 a current audio sample index from the first media rendering device ([paragraph 0048, 0076-0078] describes an audio frame or sample number (e.g. current 
        at a second time s2 receiving by the second media rendering device a first current sample index value from the first media rendering device([paragraph 0069, 0074, 0076-0078] describes the master device such as the phone (e.g. the first media rendering device) which defines timing event relative to the common network clock (e.g. at a second time s2)  and at timing event relative to the common network clock (e.g. at a second time s2) receiving by the slave device such as the speaker (e.g. the second media rendering device) the audio frame or sample number  which defined logical transport address value (e.g. first current audio sample index value) from the master device such as a phone (e.g. a first media rendering device));
        calculating by the second media rendering device a transmission latency ([paragraph 0058-0060, 0078, 0080-0083] determining (e.g. calculating) delay time for broadcast packet (e.g. a transmission delay) by the slave device such as the speaker (e.g. the second media rendering device)); 
      estimating by the second media rendering device an updated first media rendering device internal sample index value ([paragraph 0058-0060, 0066, 0083] describes the slave device such as the speaker (e.g. the second media rendering device) synchronize the initiation of audio decoding and to compensate for timing skew in response to occurrence of defined timing events from the master device such as the phone (e.g. the first media rendering device) and determining (e.g. estimating) an updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. 
      and setting by the second media rendering device a second media rendering device internal sample index based upon the updated first media rendering device internal sample index ([paragraph 0058-0060, 0067, 0083] describes setting by the slave device such as the speaker (e.g. the second media rendering device) internal clock for the audio frame or sample number (e.g. internal sample index) based upon the updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device)).
      Haartsen fails to teach wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device; wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
      However, Williams teaches wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device ([paragraph 0061, 0063, 0121] describes at timestamp for the event (e.g. at a first time stamp) slave device (e.g. second media rendering device) sending a request for sample period (e.g. current sample index) for media packets to master device (first media rendering device) and master device (first media rendering device) receiving 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen to include sending by the second media rendering device a request for the first media rendering device at a first time s1 as taught by Williams. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen in the Williams system in order to provides a two way message exchange, which enables the slave to calculate both its time offset from the master clock and the network delay ([paragraph 0061] in Williams).
      Haartsen and Williams fails to teach wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
     However, Toma teaches wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample ([paragraph 0161, 0174, 0194-0195, 0274-0275] describes sample index is a parameter indicating the decoding order of MPU fragments of audio samples and based on the parameter indicating an MPU sequence number (e.g. sequential number)  which identifies an audio sample in MPU fragments),
    and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer ([paragraph 0161, 0274, 0310-0311, 0341] describes sample index may be used as a playback start time, and a 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen/ Williams to include wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample and wherein the sample index may be used as a measure of time and an offset to a corresponding local playback buffer as taught by Toma. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen/ Williams in the Toma system in order to provide buffer management and a speed of a packet rearrangement process can be increased and thus delay can be reduced ([paragraph 0071] in Toma).

      Regarding Claim 13, the combination of Haartsen, Williams and Toma teaches the method,  further comprising the steps of: receiving a playback command sample index from the first media rendering device(Haartsen: [paragraph 0069-0071, 0086] describes receiving  a start signal for playing audio by the master device such as the phone (e.g. the first media rendering device);
     receiving audio data by the second media rendering device from the first media rendering device(Haartsen: [paragraph 0023, 0038] describes transmitting audio data by the master device such as the phone (e.g. the first media rendering device) to the slave device such as the speaker (e.g. the second media rendering device) and the slave device such as the speaker (e.g. the second media rendering device) receiving 
     executing a command regarding rendering the audio data by the second media rendering device starting with a sample corresponding to the playback command sample index at a time corresponding to the playback command sample index(Haartsen: [paragraph 0023, 0069-0072] describes sending audio data by the master device such as the phone (e.g. the first media rendering device) and the slave device such as the speaker (e.g. the second media rendering device)  starting a sample to start playing  start audio frame or sample number (e.g. playback start sample index) according to time indicated).

     Regarding claim 14, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.

      Regarding Claim 15, Haartsen teaches a media rendering device in a network with a leader media rendering device in the network ([paragraph 0044-0046] describes synchronization a slave device such as a speaker (e.g. a media rendering device) with master device such as a phone (e.g. a leader rendering device) in a network) comprising: 
      a network interface configured to communicate with the network ([paragraph 0045-0046] describes a wireless air interface (e.g. network interface) to communicate with network); 

    a local timing oscillator ([paragraph 0081] describes a Low Power Oscillator clock (e.g. a local timing oscillator)); 
    a digital-to-analog converter configured to receive multiple audio samples from the audio rendering buffer and to receive a clock signal from the local timing oscillator ([paragraph 0015, 0042, 0051, 0081] describes a digital-to-analog converter to receive audio data samples from PCM data buffer (e.g. an audio rendering buffer) and receive clock signal from a Low Power Oscillator clock (e.g. the local timing oscillator)); 
    a processor and a memory configured to store non-transient instructions that, when executed by the processor, performing the steps ([paragraph 0036] describes a microprocessor and memory configured to store instructions and instructions executed by the microprocessor performing various steps) of: 
      at a first time s1 a current audio sample index from the first media rendering device ([paragraph 0048, 0076-0078] describes an audio frame or sample number (e.g. current audio sample index) from the master device such as the phone (e.g. the first media rendering device) at start time (at a first time s1));
     at a second time s2 receiving a first current sample index value from the leader media rendering device ([paragraph 0069, 0074, 0076-0078] describes the master device such as the phone (e.g. the first media rendering device) which defines timing event relative to the common network clock (e.g. at a second time s2)  and at timing event relative to the common network clock (e.g. at a second time s2) receiving by the slave device such as the speaker (e.g. the second media rendering device) the audio 
    calculating a network transmission latency relative to the leader media rendering device ([paragraph 0058-0060, 0078, 0080-0083] determining (e.g. calculating) delay time for broadcast packet (e.g. a transmission delay) by the slave device such as the speaker (e.g. the second media rendering device)); 
     estimating an updated leader media rendering device internal sample index value ([paragraph 0058-0060, 0066, 0083] describes the slave device such as the speaker (e.g. the second media rendering device) synchronize the initiation of audio decoding and to compensate for timing skew in response to occurrence of defined timing events from the master device such as the phone (e.g. the first media rendering device) and determining (e.g. estimating) an updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device)); 
    and setting a media rendering device internal sample index based upon the updated leader media rendering device internal sample index ([paragraph 0058-0060, 0067, 0083] describes setting by the slave device such as the speaker (e.g. the second media rendering device) internal clock for the audio frame or sample number (e.g. internal sample index) based upon the updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device)),

       Haartsen fails to teach wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device; wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
     However, Williams teaches wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device ([paragraph 0061, 0063, 0121] describes at timestamp for the event (e.g. at a first time stamp) slave device (e.g. second media rendering device) sending a request for sample period (e.g. current sample index) for media packets to master device (first media rendering device) and master device (first media rendering device) receiving 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen to include sending by the second media rendering device a request for the first media rendering device at a first time s1 as taught by Williams. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen in the Williams system in order to provides a two way message exchange, which enables the slave to calculate both its time offset from the master clock and the network delay ([paragraph 0061] in Williams).
    Haartsen and Williams fails to teach wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
     However, Toma teaches wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample ([paragraph 0161, 0174, 0194-0195, 0274-0275] describes sample index is a parameter indicating the decoding order of MPU fragments of audio samples and based on the parameter indicating an MPU sequence number (e.g. sequential number)  which identifies an audio sample in MPU fragments),
    and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer ([paragraph 0161, 0274, 0310-0311, 0341] describes sample index may be used as a playback start time, and a 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen/ Williams to include wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample and wherein the sample index may be used as a measure of time and an offset to a corresponding local playback buffer as taught by Toma. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen/ Williams in the Toma system in order to provide buffer management and a speed of a packet rearrangement process can be increased and thus delay can be reduced ([paragraph 0071] in Toma).

     Regarding Claim 16, Haartsen teaches a media rendering system in a network ([paragraph 0038] describes a media distribution system (e.g. a media rendering system) comprising:
     a first media rendering device in communication with the network ([paragraph 0046] master device such as a phone (e.g. a first media rendering device) in a network) comprising: 
    a first network interface configured to communicate with the network ([paragraph 0095] describes a wireless air interface (a first network interface) of master device such as a phone (e.g. a first media rendering device) configured to communicate with network); 

    a first local timing oscillator ([paragraph 0081] describes a Low Power Oscillator clock (e.g. a local timing oscillator)); 
    a first digital-to-analog converter configured to receive multiple audio samples from the audio rendering buffer and to receive a clock signal from the local timing oscillator         ([paragraph 0015, 0042, 0051, 0081] describes a digital-to-analog converter to receive audio data samples from PCM data buffer (e.g. an audio rendering buffer) and receive clock signal from a Low Power Oscillator clock (e.g. the local timing oscillator)); 
     a second media rendering device in communication with the network and the first media rendering device ([paragraph 0044-0046] describes synchronization a slave device such as a speaker (e.g. a second media rendering device) with master device such as a phone (e.g. a first media rendering device) in a network) comprising:
     a second network interface configured to communicate with the network ([paragraph 0045] describes a wireless air interface (a second network interface) of slave device such as a speaker (e.g. a second media rendering device) configured to communicate with network); 
    a second audio rendering buffer configured to store audio samples ([paragraph 0085] describes PCM data buffer (e.g. an audio rendering buffer) of slave device such as a speaker (e.g. a second media rendering device) to store audio sample data);
     a second local timing oscillator ([paragraph 0081] describes a Low Power Oscillator clock (e.g. a local timing oscillator) of slave device such as a speaker (e.g. a second media rendering device)); 

   a processor and a memory configured to store non-transient instructions that, when executed by the processor, performing the steps ([paragraph 0036] describes a microprocessor and memory configured to store instructions and instructions executed by the microprocessor performing various steps) of: 
    at a first time s1 a current audio sample index from the first media rendering device ([paragraph 0048, 0076-0078] describes an audio frame or sample number (e.g. current audio sample index) from the master device such as the phone (e.g. the first media rendering device) at start time (at a first time s1));
   at a second time s2 receiving a first current sample index value from the first media rendering device ([paragraph 0069, 0074, 0076-0078] describes the master device such as the phone (e.g. the first media rendering device) which defines timing event relative to the common network clock (e.g. at a second time s2)  and at timing event relative to the common network clock (e.g. at a second time s2) receiving by the slave device such as the speaker (e.g. the second media rendering device) the audio frame or sample number  which defined logical transport address value (e.g. first current audio sample index value) from the master device such as a phone (e.g. a first media rendering device)); 

     estimating an updated first media rendering device internal sample index value ([paragraph 0058-0060, 0066, 0083] describes the slave device such as the speaker (e.g. the second media rendering device) synchronize the initiation of audio decoding and to compensate for timing skew in response to occurrence of defined timing events from the master device such as the phone (e.g. the first media rendering device) and determining (e.g. estimating) an updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device));
     and setting a second media rendering device internal sample index based upon the updated first media rendering device internal sample index ([paragraph 0058-0060, 0067, 0083] describes setting by the slave device such as the speaker (e.g. the second media rendering device) internal clock for the audio frame or sample number (e.g. internal sample index) based upon the updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device)),
    wherein each audio sample of the multiple audio samples comprises a sample index, and the second local timing oscillator is configured to adjust a second local timing oscillator clock rate based in part on the first current sample index value (Haartsen: [paragraph 0020-0021, 0081, 0083] describes audio samples include an audio frame or 
       Haartsen fails to teach wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device; wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
     However, Williams teaches wherein at a first time s1, sending by the second media rendering device a request current audio sample index from the first media rendering device ([paragraph 0061, 0063, 0121] describes at timestamp for the event (e.g. at a first time stamp) slave device (e.g. second media rendering device) sending a request for sample period (e.g. current sample index) for media packets to master device (first media rendering device) and master device (first media rendering device) receiving request for sample period (e.g. current sample index) for media packets from the slave device (e.g. second media rendering device)); 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen to include sending by the second media rendering device a request for the first media 
      Haartsen and Williams fails to teach wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample, and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer.
     However, Toma teaches wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample ([paragraph 0161, 0174, 0194-0195, 0274-0275] describes sample index is a parameter indicating the decoding order of MPU fragments of audio samples and based on the parameter indicating an MPU sequence number (e.g. sequential number)  which identifies an audio sample in MPU fragments),
    and wherein the sample index may be used as a measure of time, and may be thought of as an offset to a corresponding local playback buffer ([paragraph 0161, 0274, 0310-0311, 0341] describes sample index may be used as a playback start time, and a playback end time (e.g. measure time) which is a time offset related to audio samples stored in a playback buffer (e.g. a local playback buffer)).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen/ Williams to include wherein the sample index is a sample parameter referring to a sequential number used to identify an audio sample and wherein the sample index may 

     Regarding Claim 17, the combination of Haartsen, Williams and Toma teaches The system, wherein the second media rendering device is further configured to perform the step of setting a second media rendering device internal sample index based upon the updated first media rendering device internal sample index (Haartsen: [paragraph 0058-0060, 0067, 0083] describes setting by the slave device such as the speaker (e.g. the second media rendering device) internal clock for the audio frame or sample number (e.g. internal sample index) based upon the updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media rendering device)).

     Regarding Claim 18, the combination of Haartsen, Williams and Toma teaches the system, wherein calculating the network transmission latency comprises determining a difference between s1 and s2 (Haartsen: [paragraph 0031, 0080-0082] describes determining delay time for broadcast packet (e.g. a transmission delay) based on difference between start time (e.g. first time) and timing event relative to the common network clock (e.g. at a second time s2)).

Regarding Claim 19, the combination of Haartsen, Williams and Toma teaches the system, wherein the first media rendering device is further configured to perform the steps of: receiving a media rendering start playback command; determining a playback start sample index indicating a sample when playback is to begin(Haartsen: [paragraph 0069-0071, 0086] describes receiving  a start signal for playing audio by the master device such as the phone (e.g. the first media rendering device) and determining play start audio frame or sample number (e.g. playback start sample index) indicates when pay is to start);
   transmitting the playback start sample index to the second media rendering device (Haartsen: [paragraph 0023, 0038] describes transmitting play start audio frame or sample number (e.g. playback start sample index) by the master device such as the phone (e.g. the first media rendering device) to the slave device such as the speaker (e.g. the second media rendering device)); 
   and transmitting audio data by the first media rendering device to the second media rendering device (Haartsen: [paragraph 0023, 0038] describes transmitting audio data by the master device such as the phone (e.g. the first media rendering device) to the slave device such as the speaker (e.g. the second media rendering device) and the slave device such as the speaker (e.g. the second media rendering device) receiving audio data from the slave device such as the speaker (e.g. the second media rendering device)).

   Regarding Claim 20, the combination of Haartsen, Williams and Toma teaches the system of claim 19, further comprising the step of beginning rendering the audio data by 

     Regarding Claim 21, the combination of Haartsen, Williams and Toma teaches the system of claim 19, wherein the second processor determining the playback start sample index comprises adding a predetermined number to the current audio sample index (Haartsen: [paragraph 0014, 0022, 0042-0044] describes determining start playing start audio frame or sample number (e.g. playback start sample index) includes increasing the number to audio frame or sample number (e.g. current audio sample index)).

    Regarding Claim 22, the combination of Haartsen, Williams and Toma teaches the system of claim 16, wherein the estimating by the second media rendering device an updated first media rendering device internal sample index value is based on the first current sample index value and the transmission latency (Haartsen: [paragraph 0058-0060, 0067, 0080-0081] describes determining (e.g. estimating) an updated delay time which may be defined in, for example, microseconds relative to the internal clock (e.g. internal sample index) for the master device such as the phone (e.g. the first media 

7.     Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haartsen et al. (US 2009/0298420 A1); in view of Williams et al. (US 2014/0247892 A1); in view of Toma et al. (US 2016/0080755 A1); and further in view of Watson et al. (US 2012/0087503 A1).
        Regarding Claim 7, the combination of Haartsen, Williams and Toma teaches the method, further comprising the steps of: receiving, by the first media rendering device, a media rendering playback command; determining, by the first media rendering device, a playback pause sample index indicating a sample when playback is to pause (Haartsen: [paragraph 0069-0071, 0086] describes receiving  a start signal for playing audio by the master device such as the phone (e.g. the first media rendering device) and determining play start audio frame or sample number (e.g. playback sample index) indicates when pay is to stop); 
    transmitting the playback sample index by the first media rendering device to the second media rendering device (Haartsen: [paragraph 0023, 0038] describes transmitting play start audio frame or sample number (e.g. playback sample index) by the master device such as the phone (e.g. the first media rendering device) to the slave device such as the speaker (e.g. the second media rendering device)); 
     receiving the playback sample index by the second media rendering device from the first media rendering device (Haartsen: [paragraph 0023, 0038] describes the slave device such as the speaker (e.g. the second media rendering device) receiving play 
    rendering the audio data by the first media rendering device and the second media rendering device starting with a sample corresponding to the pause sample index at a time corresponding to the playback pause sample index (Haartsen: [paragraph 0023, 0069-0072] describes sending audio data by the master device such as the phone (e.g. the first media rendering device) and the slave device such as the speaker (e.g. the second media rendering device)  starting a sample to start playing  start audio frame or sample number (e.g. playback start sample index) according to time indicated).
      Haartsen, Williams and Toma fails to teach playback pause and pausing rendering audio data.
       However, Watson teaches playback pause and pausing rendering audio data ([Abstract, paragraph 0051, 0056] describes playback pause and pausing audio data).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haartsen/ Williams/Toma to include playback pause and pausing rendering audio data as taught by Watson. One of ordinary skill in the art would be motivated to utilize the teachings of Haartsen/ Williams/Toma in the Watson system in order to provide enhanced playback control ([paragraph 0033] in Watson).

Conclusion
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459